                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL STILL,                                  :      Civil No. 3:19-CV-2089
                                                :
      Plaintiff                                 :
                                                :
v.                                              :
                                                :
HYDRO EXTRUDERS, LLC, et al.,                   :      (Magistrate Judge Carlson)
                                                :
      Defendants                                :



                         MEMORANDUM AND ORDER

      This matter comes before the Court on a request to appoint counsel for the

plaintiff, a pro se litigant. (Doc. 13.) The plaintiff seeks appointment counsel at the

outset of this litigation when a motion to dismiss is pending and prior to any full

consideration of the legal merits of this complaint.

      We appreciate the plaintiff’s interest in securing court-appointed counsel, but

also recognize that there is neither a constitutional nor a statutory right to counsel for

civil litigants. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28 U.S.C. § 1915(e)(1) simply

provides that “[t]he court may request an attorney to represent any person unable to

employ counsel.” Under §1915(e)(1), a district court’s appointment of counsel is

discretionary and must be made on a case-by-case basis. Tabron, 6 F.3d at 157-58.

                                            1
In Parham, the United States Court of Appeals outlined the standards to be

considered by courts when reviewing an application to appoint counsel pursuant to

28 U.S.C. § 1915(e)(1). In passing on such we requests we must first:

      [D]etermine[] that the plaintiff's claim has some merit, then [we]
      should consider the following factors: (1) the plaintiff's ability to
      present his or her own case; (2) the complexity of the legal issues; (3)
      the degree to which factual investigation will be necessary and the
      ability of the plaintiff to pursue such investigation; (4) the amount a
      case is likely to turn on credibility determinations; (5) whether the case
      will require the testimony of expert witnesses; [and] (6) whether the
      plaintiff can attain and afford counsel on his own behalf.

Parham v. Johnson, 126 F.3d at 457. There is yet another practical consideration

which must be taken into account when considering motions for appointment of

counsel. As the United States Court of Appeals for the Third Circuit has aptly

observed:

      Finally, in addressing this issue, we must take note of the significant
      practical restraints on the district courts' ability to appoint counsel: the
      ever-growing number of prisoner civil rights actions filed each year in
      the federal courts; the lack of funding to pay appointed counsel; and the
      limited supply of competent lawyers who are willing to undertake such
      representation without compensation. We have no doubt that there are
      many cases in which district courts seek to appoint counsel but there is
      simply none willing to accept appointment. It is difficult to fault a
      district court that denies a request for appointment under such
      circumstances.

Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). Mindful of this consideration it has

been emphasized that volunteer lawyer time is extremely valuable. Hence, district


                                           2
courts should not request counsel under § 1915(d) indiscriminately. As the Court of

Appeals for the Second Circuit has warned: “Volunteer lawyer time is a precious

commodity. . .. Because this resource is available in only limited quantity, every

assignment of a volunteer lawyer to an undeserving client deprives society of a

volunteer lawyer available for a deserving cause. We cannot afford that waste.”

Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Tabron v. Grace, 6

F.3d 147, 157 (3d Cir. 1993).

      In this case our analysis of these factors leads us to conclude that counsel

should not be appointed in this case at the present time. At the outset, we believe

that we should defer appointment of counsel until we have a full opportunity to

assess the initial factor we must consider, the arguable merits of the plaintiff’s

complaint. In any event the issues in this case are discrete and well-known to the

plaintiff, who has shown the ability to litigate his claims. Taking all of these

factors into account we DENY this request to appoint counsel (Doc. 13), at this

time without prejudice to re-examining this issue at the request of the plaintiff, or

sua sponte, as this litigation progresses.

      We note that the defendants have not filed a brief in support of their motion

to dismiss. The defendants shall this brief on or before February 27, 2020. The

plaintiff may file a response in opposition to this motion on or before March 12,


                                             3
2020. The defendants may then file a reply brief on or before March 26, 2020.

      SO ORDERED, this 20th day of February 2020.


                                            S/Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge




                                        4
